Truax, J., (dissenting).
I cannot concur with the conclusion reached by my associates. There is no evidence tending to show any negligence on the part *192of the plaintiff, while there is evidence tending to show that the defendant was negligent, and, therefore, the negligence of the child’s parents, even conceding that the child’s parents were negligent, is immaterial. Cumming v. Brooklyn City Railroad Co., 104 N. Y. 669. The evidence offered by the plaintiff shows that the driver was extremely careless in the method in which he drove through this street. I am also of the opinion that the question of the parents’ negligence should have been submitted to the jury. Ames v. Broadway Railroad Co., 56 Super. Ct. Reports, page 3: Crystal v. Troy and Boston Railroad Co., 22 Weekly Digest, 551.
I do not see how we can hold, as matter of law, that it was negligence in the mother to let the child go out into the room where the father was; or that it was negligent for the father to take his eyes for a few moments from the child while it was with him in the house.
I am of the opinion that the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.